Citation Nr: 0941027	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-39 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cerebrovascular 
accident.

4.  Entitlement to service connection for a lumbar spine 
disability, including as secondary to service-connected 
bilateral knee retropatellar pain syndrome.

5.  Entitlement to an initial compensable rating prior to 
March 21, 2007, and to an initial rating greater than 
20 percent thereafter, for right knee retropatellar pain 
syndrome.

6.  Entitlement to an initial compensable rating prior to 
March 21, 2007, an to an initial rating greater than 
10 percent thereafter, for left knee retropatellar pain 
syndrome.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted the Veteran's claims of service 
connection for retropatellar pain syndrome of both knees, 
assigning a zero percent rating to each knee effective 
March 15, 2006.  The Waco RO also denied the Veteran's claim 
of service connection for a lumbar spine injury, including as 
secondary to service-connected bilateral knee retropatellar 
pain syndrome.  This decision was issued to the Veteran and 
his service representative in October 2006.  The Veteran 
disagreed with this decision in November 2006, seeking 
initial compensable ratings for his bilateral knee 
retropatellar pain syndrome and service connection for a 
lumbosacral spine injury.  

In April 2007, the Waco RO assigned a higher 20 percent 
rating for right knee retropatellar pain syndrome and a 
higher 10 percent rating for left knee retropatellar pain 
syndrome, each effective March 21, 2007.

This matter also is on appeal of a June 2007 rating decision 
in which the Waco RO denied the Veteran's claims of service 
connection for diabetes mellitus, hypertension, and for a 
cerebrovascular accident.

In December 2008, the Veteran notified VA that he had moved 
to the jurisdiction of the RO in Houston, Texas.  

Although the Veteran initially requested a Travel Board 
hearing, he subsequently failed to report for his scheduled 
hearing in August 2009.  Thus, his Board hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2009).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's diabetes mellitus and hypertension first 
manifested years after service separation and are not related 
to active service.

3.  The Veteran does not experience any current disability 
due to a cerebrovascular accident which could be related to 
active service.

4.  The Veteran's lumbar spine disability is not related to 
active service and was not caused or aggravated by his 
service-connected bilateral knee retropatellar pain syndrome.

5.  Prior to March 21, 2007, the Veteran's service-connected 
retropatellar pain syndrome of the bilateral knees is not 
compensably disabling.  

6.  Effective March 21, 2007, the Veteran's service-connected 
retropatellar pain syndrome of the right knee is manifested 
by, at worst, extension limited to 15 degrees.

7.  Effective March 21, 2007, the Veteran's service-connected 
retropatellar pain syndrome of the left knee is manifested 
by, at worst, extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in active service, nor may 
it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).

3.  A cerebrovascular accident was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

4.   A lumbosacral spine disability was not incurred in 
active service; it was not caused or aggravated by service-
connected bilateral knee retropatellar pain syndrome.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2008); 38 C.F.R. 
§ 3.310 (2005).

5.  The criteria for an initial compensable rating prior to 
March 21, 2007, and to an initial rating greater than 
20 percent thereafter, for retropatellar pain syndrome of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5261 (2008).  

6.  The criteria for an initial compensable rating prior to 
March 21, 2007, and to an initial rating greater than 
10 percent thereafter, for retropatellar pain syndrome of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April and July 2006 and February 2007, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service, evidence showing that his service-
connected retropatellar pain syndrome of the bilateral knees 
had worsened, and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for diabetes 
mellitus, hypertension, or for a cerebrovascular accident 
(CVA).  The evidence also does not support assigning higher 
initial ratings for service-connected retropatellar pain 
syndrome of the bilateral knees.  Thus, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the VCAA notice letters 
issued in April and July 2006 and February 2007, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's higher initial rating claims for retropatellar 
pain syndrome in the knees are "downstream" elements of the 
RO's grant of service connection for these disabilities in 
the currently appealed rating decision.  For such downstream 
issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159 is not required in cases where such notice was afforded 
for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted above, in 
April and July 2006 and February 2007, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete these claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The appeal for higher initial ratings 
for retropatellar pain syndrome in each knee originates, 
however, from the grant of service connection for these 
disabilities.  Consequently, Vazquez-Flores is inapplicable.  
In any event, the Veteran received Vazquez-Flores notice in 
May 2008. 

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because all 
of the Veteran's claims are being denied in this decision, 
any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.  
And any defect in the notices provided to the Veteran and his 
service representative has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issues of 
service connection for retropatellar pain syndrome in each 
knee, and because the Veteran's higher initial rating claims 
are being denied, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board observes that the Federal Circuit had held 
previously that any error in VCAA notice should be presumed 
prejudicial and VA must bear the burden of proving that such 
an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Supreme Court recently reversed the Federal 
Circuit's decision in Sanders, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2) which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court essentially held in Sanders that, except in 
cases where VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
(1) the burden of proving harmful error must rest with the 
party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has 
not contended that any prejudicial notice error occurred in 
this case.  

Accordingly, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  As noted in the Introduction, the Veteran failed 
to report for his Travel Board hearing in August 2009.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
contended causal relationships between the claimed 
disabilities and active service.  The Veteran also has been 
provided with VA examinations which address the current 
nature and severity of his service-connected retropatellar 
pain syndrome of the knees.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred diabetes mellitus, 
hypertension, and a cerebrovascular accident (CVA) during 
active service.  He also contends that he incurred a lumbar 
spine disability during active service-or alternatively, t 
hat a lumbar spine disability was caused or worsened by his 
service-connected bilateral knee retropatellar pain syndrome.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including diabetes mellitus, cardiovascular-renal 
disease (including hypertension), and brain hemorrhage or 
thrombosis are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The Board notes that 
section 3.310 was amended during the pendency of this appeal, 
effective October 10, 2006.  The Board has considered both 
versions of the regulation in adjudicating this appeal, but 
given the facts in this case, neither regulation results in a 
favorable decision.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in September 1989, clinical 
evaluation was normal except for mild bilateral pes planus 
and an abdominal scar.  Urinalysis was negative for sugar and 
albumin.  His blood pressure was 128/76.  The Veteran denied 
any relevant medical history.

On outpatient treatment in January 1990, the Veteran 
complained of hurting his back while lifting.  He denied any 
history of back pain prior to service.  He also denied any 
numbness or tingling in any of his extremities.  Objective 
examination showed he ambulated well.  There was no bony 
tenderness in the back.  There was a full range of motion in 
the back.  There was tenderness to palpation in the trapezius 
and lumbar musculature.  Straight leg raising was negative.  
There was 5/5 motor strength in the lower extremities.  The 
assessment was back strain.

The Veteran denied any relevant medical history on a "Report 
of Medical History" completed at his separation physical 
examination in May 1993.  A copy of the separation physical 
examination, however, was not available for review.

The post-service medical evidence shows that, on VA 
outpatient treatment in April 2006, the Veteran's complaints 
included back pain with cramps.  The Veteran stated that the 
majority of his back pain was in the mid and lower back with 
lumbar spasms.  He also reported experiencing paraspinous 
tenderness.  His history included a bulging disc and a long 
time in a wheelchair during active service due to severe back 
spasm.  Objective examination showed blood pressure of 113/76 
and 127/75.  Neurological examination was negative.  The 
Veteran's hamstrings were tight and there was tightness in 
the lower lumbar area.  The assessment included no diabetes 
and a history of chronic back pain without radiculopathy.  In 
an addendum dated later in April 2006, it was noted that the 
Veteran's urinalysis was negative

On VA examination in June 2006, the Veteran's complaints 
included constant low back pain.  It was noted that he had 
"a significant history of back pain and spasm."  The VA 
examiner stated that the Veteran's claims file was not 
available for review. The Veteran stated that he had injured 
his back on active service as a medic when a patient he was 
treating threw him.  He also stated that he had been in a 
wheelchair "for about 4 weeks."  He reported that a 
magnetic resonance imaging (MRI) scan had shown a bulging 
disc.  The Veteran denied using a back brace.  He stated that 
he could not move during flare-ups.  He also stated that he 
had lost three months of work in the past year due to back 
pain.  

Physical examination in June 2006 showed he was grossly obese 
with blood pressure of 135/88, 138/87, and 149/86.  The 
Veteran's posture and gait were normal.  Range of motion 
testing of the thoracolumbar spine showed flexion to 
20 degrees, rotation to 10 degrees, and pain with paraspinal 
spasm on motion.  Straight leg raising was negative.  
Neurological examination was normal.  The diagnoses included 
residuals of a lumbar spine injury.  In a July 2006 addendum, 
this diagnosis was clarified as lumbosacral spine strain with 
myofascial pain syndrome.

On VA outpatient treatment later in June 2006, it was noted 
that the Veteran did not have diabetes.  The Veteran's 
history included low back pain.  Physical examination showed 
blood pressure of 123/88.  The assessment included no history 
of diabetes.

In July 2006, the Veteran's complaints included patchy 
numbness in the left leg and arm and constant left hand 
numbness.  He stated that, two weeks earlier, he had 
presented with numbness, predominantly on the left side, 
slurred speech, and left sided weakness.  He also stated 
that, at that time, his vision "was just objects floating."  
The assessment included no diabetes, a history of chronic 
back pain without radiculopathy, and hypertension which was 
well treated.

In September 2006, the Veteran's complaints included a mild 
lingering pain since being seen for a severe right occipital 
headaches associated with numbness and weakness in the left 
hand and foot.  He reported that his blood pressure 
(presumably systolic) normally was in the 130s.  His history 
included chronic low back pain and a CVA.  The Veteran's 
blood pressure was 123/68.  Physical examination of the back 
showed no costovertebral angle tenderness and no spinal 
tenderness.  Straight leg raising was negative.  The 
assessment included a history of a CVA, chronic low back 
pain, and diabetes.  The VA examiner advised the Veteran to 
stop taking aspirin and changed him to Aggrenox.

In a treatment note dated in November 2006, a VA clinical 
pharmacist stated that the Veteran was eligible to receive 
Aggrenox because he had a transient ischemic attack or a CVA 
while on daily aspirin therapy.

On VA examination in February 2007, the Veteran's complaints 
included constant sharp lumbosacral spine pain.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  This examiner noted that, 
although the Veteran reported being in a wheelchair while on 
active service, his service treatment records did not confirm 
this treatment.  The Veteran stated that he experienced 
flare-ups of lumbosacral spine pain two to three times a week 
which lasted for approximately two hours and were 10/10 on a 
pain scale.  The Veteran also stated that he experienced 
bilateral numbness and weakness associated with his 
lumbosacral spine pain.  He reported that he had had a stroke 
in the summer of 2006.  The Veteran walked using a cane but 
did not use a back brace.  He stated that he had injured his 
back "while lifting" during active service.  He also stated 
that, because he was self-employed, he worked around the 
flare-ups in his lumbosacral spine pain.  He stated further 
that, between his stroke and his lumbosacral spine condition, 
he had missed four to six months of work in the past year.  

Physical examination in February 2007 showed the Veteran was 
obese and had an antalgic gait.  His blood pressure was 
125/66.  There was no edema, ecchymosis, or erythema in the 
lumbar spine.  There was tenderness to palpation in the 
bilateral paravertebral muscles.  There also was normal 
spinal curvature without spasm or guarding.  Straight leg 
raising was negative.  Range of motion testing of the 
thoracolumbar spine showed 80 degrees of flexion, full 
extension, left lateral flexion, right lateral flexion, left 
rotation, and right rotation.  There was no additional 
limitation of motion due to pain, fatigue, incoordination, 
weakness, or lack of endurance.  There was no lordosis or 
kyphosis.  The VA examiner stated that the Veteran's 
lumbosacral spine condition had not incapacitated him in the 
previous 12 months.  This examiner opined that the Veteran's 
lumbosacral spine condition was less likely than not caused 
by active service.  The examiner's rationale for this opinion 
was that the Veteran had denied any recurrent back pain at 
his separation physical examination so the injuries 
documented early in active service had been acute and 
transitory and not chronic.  The examiner also noted that the 
Veteran had reported at this examination that his low back 
pain had worsened only in the past 18 months indicating that 
the chronic back problems had begun at that time.  The 
diagnosis was chronic lumbosacral spine strain with 
residuals.

In May 2007, a VA examiner stated that he had reviewed the 
Veteran's claims file in detail.  This VA examiner opined 
that the medical evidence showed no etiological linkage 
between the Veteran's knee disabilities and his lumbosacral 
spine strain with mild degenerative arthropathy of the 
lumbosacral spine.  This examiner also opined that there was 
"no logical, medical reason" to link the Veteran's 
lumbosacral spine condition to his retropatellar pain 
syndrome of the knees.  Based on a review of the records, the 
VA examiner concluded that the Veteran's knee and back 
conditions appeared to be separate and distinct and unrelated 
etiologically.  This examiner also concluded that it was less 
likely than not that the Veteran's lumbosacral spine had been 
caused by his service-connected bilateral knee condition.

In July 2007, the Veteran's treating VA physician requested a 
neurology consult.  This examiner noted that the Veteran had 
reported a history of having a stroke but questioned whether 
the Veteran had, in fact, suffered a stroke.  This examiner 
also noted that there was "no mention of anything 
neurological" in the Veteran's recent VA medical records 
"just atypical chest discomfort."  This examiner concluded 
that it was doubtful that the Veteran had experienced a CVA.  
He also noted that the Veteran had experienced poorly 
controlled diabetes mellitus and chronic back pain.  It was 
noted that the Veteran was a no-show for this neurology 
consult.

On VA outpatient treatment in December 2007, the Veteran 
complained of lots of low back spasms.  He reported that he 
had been hospitalized for four days in September 2007 but the 
records for this visit were pending.  The Veteran also 
reported that he had had marked dehydration at the time of 
this hospital stay.  His medical history included a bulging 
disc and a long time in a wheelchair during active service 
with severe muscle spasm.  It also was noted that there was a 
questionable history of a neurological event in March 2007.  
The Veteran had been diagnosed as having hypertension.  His 
blood pressure was 122/77.  Physical examination showed tight 
hamstrings and low lumbar area pain.  The VA examiner noted 
that, although the Veteran had reported a history of a CVA in 
June 2006, there was no mention of a CVA in the Veteran's 
medical records.  This examiner also questioned why the 
Veteran was put on Aggrenox and concluded that there was no 
convincing neurological event that suggested any CVA to 
prompt changing the Veteran's medication to Aggrenox.  The 
assessment included a history of a CVA, diabetes mellitus, a 
history of chronic back pain without radiculopathy, and 
hypertension.

In March 2008, the Veteran complained of low back pain.  It 
was noted that he had experienced low back pain for several 
years.  Physical examination showed muscle spasm in the back 
but no focal redness/swelling.  The impression was low back 
pain.

The Board finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for 
diabetes mellitus and hypertension.  The Veteran's service 
treatment records do not indicate that the Veteran was shown 
to have either diabetes mellitus or hypertension during 
active service or within the first post-service year (i.e., 
by June 1994).  The Veteran's blood pressure was 128/76 or 
within normal limits at his enlistment physical examination.  
Although a copy of the Veteran's May 1993 separation physical 
examination was not available for review, he denied any 
medical history of diabetes mellitus or hypertension at that 
time.  Instead, it appears that the Veteran first was shown 
to have hypertension following VA outpatient treatment in 
July 2006, or approximately 13 years after service separation 
in June 1993.  The Veteran first was shown to have diabetes 
mellitus following VA outpatient treatment in September 2006, 
or more than 13 years after his service separation.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, although the 
Veteran has been shown to have both diabetes mellitus and 
hypertension, neither of these disabilities are related to 
active service.  It was noted in July 2006 that the Veteran's 
hypertension was well treated with medication.  The Veteran's 
blood pressure also was 122/77 or within normal limits on VA 
outpatient treatment in December 2007.  Absent competent 
evidence, to include a medical nexus, relating either the 
Veteran's diabetes mellitus or hypertension to active 
service, the Board finds that service connection for diabetes 
mellitus and hypertension is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
cerebrovascular accident (CVA).  The Board notes initially 
that the Veteran has not reported consistently when his CVA 
allegedly occurred.  The Veteran does not contend, and his 
service treatment records do not show, that he was treated 
for a CVA during active service.  Instead, it appears that 
the Veteran first reported experiencing a CVA in September 
2006, or more than 13 years after his service separation, 
when the assessment included a history of a CVA.  At that 
time, a VA examiner advised the Veteran to stop taking 
aspirin and changed him to Aggrenox.  See Maxson, 230 F.3d. 
at 1333.  On VA examination in February 2007, the Veteran 
reported that he had experienced a stroke in the summer of 
2006.  On VA outpatient treatment in December 2007, the 
Veteran reported a history of a (vague) neurological event 
which had occurred in March 2007.

It also is unclear from a review of the post-service medical 
evidence whether the Veteran has been shown to have had a 
CVA.  In July 2007, the Veteran's treating VA physician noted 
that the Veteran had reported a history of having a stroke 
but questioned whether the Veteran had, in fact, suffered a 
stroke.  This examiner also noted that there was "no mention 
of anything neurological" in the Veteran's VA medical 
records.  This examiner concluded that it was doubtful that 
the Veteran had experienced a CVA.  On VA outpatient 
treatment in December 2007, the VA examiner questioned why 
the Veteran was prescribed Aggrenox.  This examiner concluded 
that there was no convincing neurological event in the 
Veteran's VA medical records which suggested any CVA to 
prompt changing his medication to Aggrenox.  The assessment 
again included a history of a CVA.

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  The Board notes that, although the exact date of the 
Veteran's alleged CVA is not clear, he reported experiencing 
a CVA to several of his post-service treating physicians.  It 
appears that a VA clinical pharmacist concluded in November 
2006 that the Veteran was entitled to receive Aggrenox 
because he had experienced a CVA while on daily aspirin 
therapy.  As noted elsewhere, and as his treating VA 
physician noted in July 2007, there is no support in the 
Veteran's VA medical records for his assertion that he had a 
CVA.  Accordingly, to the extent that the Veteran relies on 
what he reported to his post-service VA treating physicians 
as support for his assertion that he experienced a CVA which 
is related to active service, the Board finds that such 
medical evidence is not probative on the issue of whether the 
Veteran's claimed CVA is related to active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to a cerebrovascular accident which could be attributed 
to active service, the Board finds that service connection 
for a cerebrovascular accident is not warranted.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
lumbar spine disability, including as secondary to service-
connected bilateral knee retropatellar pain syndrome.  The 
Board notes initially that the Veteran has not reported 
consistently the circumstances surrounding his in-service 
lumbosacral spine injury.  The Veteran contended on VA 
examination in June 2006 that, during active service, he 
experienced a bulging disc in his lumbosacral spine and was 
in a wheelchair for four weeks after being thrown by a 
patient whom he was treating as a medical corpsman.  As the 
VA examiner subsequently noted in February 2007, however, the 
Veteran's service treatment records did not confirm this 
alleged in-service lumbosacral spine injury or treatment.  At 
his VA examination in February 2007, the Veteran reported 
that he had injured his back while lifting something during 
active service.  His service treatment records show only that 
he was treated once in January 1990 when he complained of 
hurting his back while lifting.  He was shown to have back 
strain at that time.  The Veteran denied all relevant in-
service medical history at his separation physical 
examination in May 1993.  The medical evidence indicates 
that, following service separation in June 1993, the Veteran 
was shown to have a history of chronic back pain without 
radiculopathy in April 2006, or almost 13 years later.  See 
Maxson, 230 F.3d. at 1333.

The remaining post-service medical evidence shows that, 
although the Veteran currently experiences low back 
disability, it is not related to active service, or to his 
service-connected bilateral knee retropatellar pain syndrome.  
VA examination in June 2006 resulted in a diagnosis of 
residuals of a lumbosacral spine injury.  This diagnosis was 
clarified in July 2006 as lumbosacral spine strain with 
myofascial pain syndrome.  

After reviewing the Veteran's claims file, noting his one in-
service treatment for back strain versus his reported history 
of being in a wheelchair for four weeks due to back problems 
during active service, and after physically examining the 
Veteran, the VA examiner opined in February 2007 that the 
Veteran's lumbosacral spine condition was less likely than 
not caused by active service.  This examiner's rationale was 
that the Veteran had denied any recurrent back pain at his 
separation physical examination so the injuries documented 
early in the Veteran's active service had been acute and 
transitory and not chronic.  The VA examiner also noted in 
February 2007 that the Veteran had reported at this 
examination that his low back pain had worsened only in the 
past 18 months indicating that the chronic back problems had 
begun at that time and not during active service.  

After reviewing the Veteran's claims file in May 2007, a 
different VA examiner opined that the medical evidence showed 
no etiological linkage between the Veteran's service-
connected knee disabilities and his lumbosacral spine strain 
with mild degenerative arthropathy of the lumbosacral spine.  
This VA examiner also opined that there was "no logical, 
medical reason" to link the Veteran's lumbosacral spine 
condition to his retropatellar pain syndrome of the knees.  
Based on a review of the records, the VA examiner concluded 
in May 2007 that the Veteran's knee and back conditions 
appeared to be separate and distinct and unrelated 
etiologically.  This examiner also concluded that it was less 
likely than not that the Veteran's lumbosacral spine had been 
caused by his service-connected bilateral knee condition.  
There is no competent contrary opinion of record.  In 
summary, the Board finds that service connection for a 
lumbosacral spine injury, including as secondary to service-
connected bilateral knee retropatellar pain syndrome, is not 
warranted.

The Veteran also contends that his service-connected 
retropatellar pain syndrome in each knee is more disabling 
than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected retropatellar pain syndrome 
in the right knee currently is evaluated as zero percent 
disabling (non-compensable) effective March 15, 2006, and as 
20 percent disabling effective March 21, 2007, by analogy to 
38 C.F.R. § 4.71a, DC 5261.  The Veteran's service-connected 
retropatellar pain syndrome in the left knee currently is 
evaluated as zero percent disabling effective March 15, 2006, 
and as 10 percent disabling effective March 21, 2007, by 
analogy to 38 C.F.R. § 4.71a, DC 5261.

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
DC 5260 (2008).

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261 (2008).

Under DC 5257, recurrent subluxation or lateral instability, 
a 10 percent rating is assigned for slight knee impairment.  
A 20 percent rating is assigned for moderate knee impairment.  
A maximum 30 percent rating is assigned for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257 (2008).

A 20 percent rating is assigned under DC 5258 for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2008).  A 10 percent rating is assigned under DC 5259 for 
symptomatic removal of the semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259 (2008).

Tibia and fibula impairment is addressed in DC 5262.  Under 
this DC, a 10 percent rating is assigned for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum 40 percent rating 
is assigned for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2008).

A 10 percent rating is assigned under DC 5263 for genu 
recurvatum which is acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, DC 5263 (2008).

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2009).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The Veteran's service treatment records show that clinical 
evaluation of his knees was normal at his enlistment physical 
examination in September 1989.  He denied any relevant 
medical history.

On outpatient treatment in March 1990, the Veteran complained 
of right knee pain which had lasted for several days.  A 
history of Osgood-Schlatter's disease was noted.  The Veteran 
denied any history of trauma.  Range of motion of the right 
knee was full actively and passively.  Objective examination 
of the right knee showed tenderness along the anterior aspect 
of the tibial tuberosity and crepitus.  X-rays showed no 
fracture or dislocation.  The assessment was patellofemoral 
pain syndrome consistent with Osgood-Schlatter's disease.  
The Veteran was placed on light duty for two weeks and told 
not to run, march, or climb stairs.

X-rays of the Veteran's right knee in July 1990 were normal.

On June 3, 1991, the Veteran complained of a lump below the 
right knee and right knee crepitus.  He denied any right knee 
trauma, excessive kneeling, or climbing of ladders.  Physical 
examination showed continuing enlargement and tenderness of 
the right tibial tubercle.  X-rays confirmed a diagnosis of 
Osgood-Schlatter's disease.  The Veteran was advised to avoid 
running and lower extremity exercise.

On June 12, 1991, the Veteran complained of a loss of 
function and giving way in the right knee.  He denied any 
right knee swelling.  Physical examination of the right knee 
showed no effusion, medial joint line tenderness, and lateral 
joint laxity.  The in-service examiner stated that he doubted 
that there was internal derangement of the right knee but he 
would order a right knee arthrogram.

A right knee arthrogram in July 1991 show no significant 
abnormality.  The impression was a normal knee arthrogram.

On December 18, 1992, the Veteran complained of pain in the 
right patella and increased right knee pain.  Objective 
examination showed no limp, a tender, prominent tibial 
tubercle in the right knee, and no effusion, erythema, or 
laxity.  The assessment was patellofemoral pain syndrome and 
Osgood-Schlatter's disease.

On December 24, 1992, the Veteran complained of right knee 
and right hamstring pain while doing strenuous physical 
training the night before.  The Veteran stated that he felt 
strong pulsations under the right knee.  A history of 
patellofemoral pain syndrome was noted.  Objective 
examination of the right knee showed a full range of motion 
with pain, no clicks or pops, and a stable knee joint.  The 
assessment was patellofemoral pain syndrome exacerbation.

In April 1993, the Veteran complained of bilateral knee pain, 
crepitus, and swelling which had lasted for two weeks.  It 
was noted that he had experienced intermittent knee pain for 
more than one year.  Objective examination showed a normal 
gait, no effusion, swelling, or ecchymosis, intact medial 
collateral and lateral collateral ligaments, and crepitus.  
The assessment was patellofemoral pain syndrome.

On orthopedic consult in April 1993, the Veteran complained 
of intermittent bilateral knee pain in the past year which 
increased on running and climbing stairs.  The orthopedist 
was asked to determine whether the Veteran was fit for duty.  
Objective examination of the knees showed no joint line 
tenderness, valgus/varus laxity, or pivot shift.  There was 
positive patellar tendon pain.  X-rays were within normal 
limits.  The assessment was bilateral chondromalacia patella.  
The Veteran was found to be fit for release from active duty.

The post-service medical evidence shows that, on VA 
examination in June 2006, the Veteran's complaints included 
bilateral knee pain.  He reported that his knees "got hit 
against the wall during service."  He experienced bilateral 
knee pain three days after this alleged in-service injury.  
He also reported right knee surgery in 1994.  The VA examiner 
noted that the Veteran's claims file was not available for 
review.  The Veteran stated that he was unable to run, kneel, 
and climb stairs because of his knee problems.  Physical 
examination of the knees showed a well-healed arthroscopic 
surgery scar on the right knee, full flexion and extension 
without pain, and crepitation on bilateral knee extension.  
There was no effusion or swelling.  There was no change in 
range of motion testing on repetitive testing.  Both knees 
were stable.  The diagnoses included residuals of right knee 
surgery and left knee strain.  In a July 2006 addendum, the 
diagnoses were clarified as retropatellar pain syndrome of 
both knees with right knee post-operative removal of 
articular ossicle.

On VA examination in March 2007, the Veteran's complaints 
included bilateral knee pain associated with stiffness and 
sleep disturbance.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  The 
Veteran reported that he had not worked in one year "due to 
multiple musculoskeletal conditions."  It was noted that the 
Veteran used a cane "for support purposes."  There were no 
constitutional symptoms of inflammatory arthritis.  It also 
was noted that the Veteran was self-sufficient in his 
activities of daily living although "his activities are very 
slow-paced."  

Physical examination in March 2007 showed tenderness in the 
patellar tendinous insertion bilaterally, Osgood-Schlatter 
disease with tibial tubercle prominence, right knee greater 
than left knee, and no instability.  There was no warmth 
although guarding of movement was present.  Right knee 
extension was to -15 degrees.  Right knee flexion was to 
90 degrees with pain throughout.  Left knee extension was to 
-10 degrees.  Left knee flexion was to 90 degrees with pain 
throughout.  There was additional limitation of motion on 
repetitive testing but the Veteran's knees had the same 
degree range of motion.  The Veteran's gait was antalgic, 
guarded, and slow-paced.  The Veteran was able to bear weight 
with a cane.  No ankylosis was present.  X-rays of both knees 
were normal.  The diagnoses were Osgood-Schlatter disease in 
the right knee, patellofemoral pain syndrome of both knees, 
and retropatellar pain syndrome of both knees.

On VA outpatient treatment in April 2008, the Veteran 
complained of worsening right knee pain for the previous five 
days with associated difficulty weight bearing since the day 
before this visit and right knee swelling.  He denied any 
recent injury.  Physical examination showed he was wheelchair 
bound with mild right knee effusion, tenderness to palpation 
over the medial inferior proximal tibia, and limited range of 
motion due to pain/spasm.  The impression was chronic knee 
pain.  The Veteran was given a walker.

On VA examination in May 2008, the Veteran's complaints 
included constant, dull bilateral knee aching with increased 
pain on prolonged standing, walking, and climbing stairs, 
occasional swelling and effusion of both knees, and a feeling 
of instability.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records and 
post-service treatment records.  The Veteran reported that he 
required the use of a walker at home.  The Veteran denied any 
episodes of dislocation or recurrent subluxation.  There were 
no constitutional symptoms of inflammatory arthritis.  The 
Veteran reported that he had been unable to work for more 
than one year due to knee and back pain.  He also reported 
that he experienced "significant adverse effects on his 
normal recreational activities due to knee pain."  

Physical examination in May 2008 showed complaints of pain on 
motion throughout range of motion testing.  There was no 
evidence of additional pain, fatigue, weakness, lack of 
endurance, or incoordination as a result of repetitive range 
of motion testing.  There also was no edema, effusion, 
instability, weakness, redness, heat, or abnormal movement.  
The Veteran complained of tenderness to palpation on light 
palpation of both knee joints.  There was some guarding of 
movement bilaterally.  The Veteran's gait was slow.  His 
posture and balance were normal.  There was no evidence of 
callosities, breakdown, or an unusual shoe wear pattern.  No 
ankylosis was present.  Range of motion testing of the knees 
showed flexion to 120 degrees and full extension bilaterally.  
The knees essentially were symmetrical on observation.  There 
was a well-healed surgical scar on the right knee.  There was 
no evidence of swelling or inflammation.  There was no 
effusion on palpation of the knee joints.  There also was no 
evidence of instability, locking, or loss of function.  The 
knee joints were stable.  X-rays showed early osteoarthritis.  
The diagnoses were retropatellar pain syndrome in both knees, 
remote Osgood-Schlatter's disease, status-post removal of 
ossicle in the right proximal tibia, and degenerative joint 
disease of both knees.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
prior to March 21, 2007, and for an initial rating greater 
than 20 percent thereafter, for retropatellar pain syndrome 
of the right knee.  Prior to this date, the Veteran's 
service-connected retropatellar pain syndrome of the right 
knee was not compensably disabling.  See 38 C.F.R. § 4.71a, 
DC 5261 (2008).  The Veteran's service treatment records show 
that, in March 1990, he had a full range of right knee 
motion.  There was tenderness along the anterior aspect of 
the tibial tuberosity and crepitus was present.  On June 3, 
1991, it was noted that there was increased enlargement and 
tenderness of the right tibial tubercle.  X-rays showed 
Osgood-Schlatter's disease.  On June 12, 1991, there was no 
right knee effusion.  Medial joint line tenderness and 
lateral joint laxity were present.  The Veteran's in-service 
right knee arthrogram in July 1991 was normal.  On 
December 24, 1992, the Veteran's right knee had a full range 
of motion with pain but no clicks or pops.  The Veteran's 
right knee joint also was stable.  In April 1993, just prior 
to his separation from active service, the Veteran had a 
normal gait, no right knee effusion, swelling, or ecchymosis, 
and intact ligaments.  X-rays in April 1993 also were within 
normal limits.  He was diagnosed as having right knee 
chondromalacia patella and found fit for release from active 
duty.  Finally, on VA examination in June 2006, the Veteran's 
right knee had full flexion and extension with crepitus on 
extension.  There was no right knee effusion or swelling.  
There also was no change in right knee range of motion on 
repetitive testing.  The Veteran's right knee was stable.  
Absent evidence of right knee extension limited to 10 degrees 
or more (i.e., at least a 10 percent rating under DC 5261), 
the Board finds that the criteria for an initial compensable 
rating prior to March 21, 2007, for retropatellar pain 
syndrome of the right knee have not been met.  Id.

The Veteran also is not entitled to an initial rating greater 
than 20 percent effective March 21, 2007, for retropatellar 
pain syndrome of the right knee.  VA examination on March 21, 
2007, showed right knee extension limited to 15 degrees.  
This appears to be the basis for the higher initial 
20 percent rating assigned for the Veteran's service-
connected retropatellar pain syndrome of the right knee 
effective March 21, 2007.  See 38 C.F.R. § 4.71a, DC 5261 
(2008).  VA examination in March 2007 also showed right knee 
flexion to 90 degrees with pain throughout.  There was 
additional limitation of motion on repetitive testing but the 
Veteran's left knee had the same degree range of motion.  The 
Veteran's gait was antalgic, guarded, and slow-paced.  He was 
able to bear weight with a cane.  No ankylosis was present.  
X-rays were normal.      

VA outpatient treatment in April 2008 showed that the Veteran 
was wheelchair bound with mild right knee effusion, 
tenderness to palpation over the medial inferior proximal 
tibia, and a limited range of motion due to pain/spasm.  The 
impression was chronic knee pain.  The Veteran was given a 
walker.

Finally, on VA examination in May 2008, the Veteran reported 
that he required the use of a walker at home.  The Veteran 
denied any episodes of dislocation or recurrent subluxation.  
There were no constitutional symptoms of inflammatory 
arthritis.  Physical examination showed complaints of pain on 
motion throughout range of motion testing.  There was no 
evidence of additional pain, fatigue, weakness, lack of 
endurance, or incoordination as a result of repetitive range 
of motion testing.  There also was no edema, effusion, 
instability, weakness, redness, heat, or abnormal movement.  
The Veteran complained of tenderness to palpation on light 
palpation of the right knee joint.  There was some guarding 
of movement.  The Veteran's gait was slow.  His posture and 
balance were normal.  There was no evidence of callosities, 
breakdown, or an unusual shoe wear pattern.  No ankylosis was 
present.  Range of motion testing showed full flexion and 
extension.  The right knee was symmetrical on observation.  
There was no evidence of swelling or inflammation.  There was 
no effusion on palpation of the right knee joint.  There also 
was no evidence of instability, locking, or loss of function.  
The right knee joint was stable.  X-rays showed early 
osteoarthritis.  In summary, absent evidence of extension 
limited to 20 degrees or more (i.e., at least a 30 percent 
rating under DC 5261), the Board finds that the criteria for 
an initial rating greater than 20 percent effective March 21, 
2007, for retropatellar pain syndrome of the right knee have 
not been met.  Id.

The Board also must determine whether the Veteran is entitled 
to a separate compensable rating for his right knee 
disability.  See VAOPGCPREC 9-2004.  The medical evidence 
shows that, during active service, the Veteran had a full 
range of right knee motion (as seen on outpatient treatment 
in March 1990 and on December 24, 1992).  The Veteran also 
had full flexion on VA examination in June 2006.  There was 
no change in his right knee range of motion of repetitive 
testing.  On VA examination in March 2007, right knee flexion 
was to 90 degrees with pain throughout.  There was additional 
limitation of motion on repetitive testing but the Veteran's 
knees had the same degree range of motion.  The Veteran's 
right knee flexion was improved on VA examination in May 2008 
when he had full flexion.  There also was no evidence of 
instability, locking, or loss of function.  Absent evidence 
that the Veteran's right knee flexion is limited to 
45 degrees or less (i.e., at least a 10 percent rating under 
DC 5260), the Board finds that a separate compensable rating 
for limited right knee flexion is not warranted.  See 
38 C.F.R. § 4.71a, DC 5260 (2008).  Similarly, there is no 
evidence of subluxation or lateral instability.  Thus, a 
separate compensable rating under 38 C.F.R. § 4.71a, DC 5257 
is not warranted for the right knee.  

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
rating prior to March 21, 2007, and for an initial rating 
greater than 10 percent thereafter for retropatellar pain 
syndrome of the left knee.  Prior to this date, the Veteran's 
service-connected retropatellar pain syndrome of the left 
knee was not compensably disabling.  See 38 C.F.R. § 4.71a, 
DC 5261 (2008).  The Veteran's service treatment records show 
that, in April 1993, he complained of left knee pain, 
crepitus, and swelling which had lasted for two weeks.  He 
had a normal gait, no left knee effusion, swelling, or 
ecchymosis, and intact left knee ligaments.  The Veteran's 
left knee also had crepitus.  Orthopedic consult in April 
1993 showed no joint line tenderness or left knee laxity.  
There was patellar tendon pain.  X-rays were within normal 
limits.  The Veteran was diagnosed as having chondromalacia 
patella of the left knee and was found fit for release from 
active duty.  

VA examination in June 2006 showed a full range of left knee 
motion without pain and with crepitus on left knee extension.  
There was no left knee effusion or swelling.  The Veteran's 
left knee range of motion did not change on repetitive 
testing.  His left knee also was stable.  He was diagnosed as 
having left knee strain.  Absent evidence that the Veteran's 
left knee extension was limited to 10 degrees or more (i.e., 
at least a 10 percent rating under DC 5261), the Board finds 
that the criteria for an initial compensable rating prior to 
March 21, 2007, for retropatellar pain syndrome of the left 
knee have not been met.  See 38 C.F.R. § 4.71a, DC 5261 
(2008).

The Veteran also is not entitled to an initial rating greater 
than 10 percent effective March 21, 2007, for retropatellar 
pain syndrome of the left knee.  VA examination on March 21, 
2007, showed that left knee extension was limited to 
10 degrees.  This appears to be the basis for the higher 
initial 10 percent rating assigned for the Veteran's service-
connected retropatellar pain syndrome of the left knee under 
DC 5261 effective March 21, 2007.  Id.  VA examination in 
March 2007 also showed tenderness in the patellar tendinous 
insertion, no instability, and no warmth, although guarding 
of movement was present.  The Veteran also had additional 
limitation of left knee motion on repetitive testing although 
the left knee had the same degree range of motion.  The 
Veteran's gait was antalgic, guarded, and slow-paced.  He was 
able to bear weight with a cane.  No ankylosis was present.  
X-rays of the left knee were normal.  

Finally, on VA examination in May 2008, the Veteran denied 
any episodes of dislocation or recurrent subluxation.  There 
were no constitutional symptoms of inflammatory arthritis.  
Physical examination showed complaints of pain on motion 
throughout range of motion testing.  There was no evidence of 
additional pain, fatigue, weakness, lack of endurance, or 
incoordination as a result of repetitive range of motion 
testing.  There also was no edema, effusion, instability, 
weakness, redness, heat, or abnormal movement.  The Veteran 
complained of tenderness to palpation on light palpation of 
the left knee joint.  There was some guarding of movement.  
The Veteran's gait was slow.  His posture and balance were 
normal.  There was no evidence of callosities, breakdown, or 
an unusual shoe wear pattern.  No ankylosis was present.  
Range of motion testing of the left knee showed full flexion 
and extension.  The left knee essentially was symmetrical on 
observation.  There was no evidence of swelling or 
inflammation.  There was no effusion on palpation of the left 
knee joint.  There also was no evidence of instability, 
locking, or loss of function.  The left knee joint was 
stable.  X-rays showed early osteoarthritis.  Absent evidence 
of left knee extension limited to 15 degrees or more (i.e., 
at least a 20 percent rating under DC 5261), the Board finds 
that the criteria for an initial rating greater than 
10 percent effective March 21, 2007, for retropatellar pain 
syndrome of the left knee also have not been met.  Id.

The Board next must determine whether the Veteran is entitled 
to a separate compensable rating for left knee disability.  
See VAOPGCPREC 9-2004.  The medical evidence does not 
indicate that the Veteran was shown to have limited left knee 
flexion at any time during active service.  Following service 
separation, on VA examination in March 2007, the Veteran's 
left knee flexion was to 90 degrees with pain throughout.  
There was additional limitation of motion on repetitive 
testing but the Veteran's left knee had the same degree range 
of motion.  The Veteran's left knee had full flexion again on 
VA examination in May 2008.  Absent evidence that the 
Veteran's left knee flexion is limited to 45 degrees or less 
(i.e., at least a 10 percent rating under DC 5260), the Board 
finds that a separate compensable rating for limited left 
knee flexion is not warranted.  See 38 C.F.R. § 4.71a, 
DC 5260 (2008).  Similarly, there is no evidence of 
subluxation or lateral instability.  Thus, a separate 
compensable rating under 38 C.F.R. § 4.71a, DC 5257 is not 
warranted for the left knee.  

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  In March 2007, the Veteran stated that 
he had not worked in one year "due to multiple 
musculoskeletal conditions."  In May 2008, the Veteran 
stated that he had been unable to work for more than one year 
due to his service-connected retropatellar pain syndrome of 
the knees.  He also reported "significant adverse effects on 
his normal recreational activities" due to his service-
connected knee disabilities.  Thus, the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  In this regard, the Board finds that there has been 
no showing by the Veteran that his retropatellar pain 
syndrome of the knees has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a cerebrovascular accident is denied.

Service connection for a lumbar spine disability is denied.

Entitlement to an initial compensable rating prior to 
March 21, 2007, and to an initial rating greater than 
20 percent thereafter, for retropatellar pain syndrome of the 
right knee is denied.

Entitlement to an initial compensable rating prior to 
March 21, 2007, and to an initial rating greater than 
10 percent thereafter, for retropatellar pain syndrome of the 
left knee is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


